MATTHIAS, J.
Where, at the close of all the evidence submitted in the trial of a case which presents a jury issue, a motion is made by the defendant for a directed verdict, and thereupon a like motion is made by the plaintiff, and the court, without passing upon the defendant’s motion, announces that the plaintiff’s motion is sustained, and immediately, without. affording the defendant any opportunity whatever to request a withdrawal of his motion and a submission of the case to the jury, directs the jury to return a verdict for the plaintiff, it appearing that there were disputed questions of fact, such action constitutes error prejudicial to the defendant, warranting a reversal of the judgment based upon a verdict so returned.
Judgment reversed.
Marshall, C. J., Day, Allen, Kinkade and Robinson, JJ., concur.